MEMORANDUM **
California state prisoner Dale Crawford appeals from the district court’s judgment denying his habeas corpus petition brought under 28 U.S.C. § 2254. We have jurisdiction under 28 U.S.C. § 2253. We review de novo a district court’s decision to deny a petition brought under § 2254, see Sass v. Cal. Bd. of Prison Terms, 461 F.3d 1123, 1126 (9th Cir.2006), and we affirm.
Appellees’ contention that there is no federal protected liberty interest in parole release in California is foreclosed. See id. at 1127-28.
Because the California Board of Prison Terms’ (“Board”) 2004 decision to deny Crawford parole was supported by some evidence, including Crawford’s refusal to participate in vocational training or self improvement programs, there was no due process violation. See Irons v. Carey, 505 F.3d 846, 851 (9th Cir.2007). Accordingly, the state court’s decision rejecting Crawford’s due process claim was not contrary to, and did not involve an unreasonable application of, clearly established federal law, as determined by the Supreme Court of the United States. See 28 U.S.C. § 2254(d)(1); see also Irons, 505 F.3d at 851.
We decline to reach Crawford’s contentions concerning Board bias, ex post facto laws, state law violations, and the Board’s decision to defer his next parole hearing for three years, because Crawford did not raise these arguments in the district court. See Manta v. Chertoff, 518 F.3d 1134, 1144 (9th Cir.2008) (“As a general rule, we do not consider issues raised for the first time on appeal.”).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.